Citation Nr: 0839176	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for post-operative 
left knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The veteran had active service from November 1955 to January 
1966.  He served in Vietnam from June 1965 to January 1966, 
and was awarded the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to an increased rating for post-
operative left knee replacement is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat during service.

2.  The veteran does not have PTSD due to a verified or 
verifiable stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002), 38 
C.F.R. § 3.303 (2008). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of  
the claimed in-service stressor.  Cohen v. Brown, 10 Vet.  
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396  
(1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis - PTSD

In his May 2004 claim, the veteran sought a grant of service 
connection for his PTSD.  The veteran had a confirmed tour in 
Vietnam from June 1965 to January 1966 for which he was 
awarded the Vietnam Service Medal.  His service treatment 
records do not indicate any mental health complaints or 
treatment. 

The veteran did not seek any private or VA mental health 
treatment until March 2004.  The records document his 
contention that he had lived with a level of distress since 
his return for Vietnam; however since his retirement from 
full time employment, the symptoms had become worse such that 
he sought help.  In March 2004 the veteran was diagnosed as 
having PTSD and major depression.

In his August 2004 statement attached to his returned PTSD 
questionnaire, the veteran identified two primary stressors.  
The veteran's unit had been stationed at Hoi An and his 
duties were as a radio operator, a VHF, very high frequency 
team chief.  See Letter of Recommendation, January 1966.  The 
first described stressor was an ambush or road block set up 
by the enemy on the road between Hoi An and DaNang.  The 
veteran described both sides firing at the other which 
resulted in the death of 5 enemy soldiers.  Their bodies had 
been left on the side of the road and his unit had to view 
the decomposing corpses three days later as they drove past.  
The second stressor was another undated incident in which a 
7-8 year old child approached his compound radio site.  This 
child carried a grenade with the pin already pulled and 
apparently threw the grenade.  The veteran stated "we" 
started to fire in defense at the child, killing the child 
and detonating the grenade. 

In a March 2005 statement, a VA nurse specialist described 
the veteran's PTSD symptoms and stated that the veteran 
described being involved in firefights, experiencing almost 
daily sniper attacks, seeing buddies wounded or killed, and 
that the veteran felt personally responsible for sending 
friends on a mission on which they died.  In a June 2005 
statement, a fellow soldier who remembered serving with the 
veteran at Hoi An described an incident he dated as Christmas 
Eve 1965.  On that evening the base came under fire attack.  
The fellow soldier described tracers going up right over 
their heads.  In his September 2005 testimony before a 
decision review officer, the veteran also described this 
Christmas Eve attack, remembering that their Lieutenant had 
screamed at them to get down because this was serious.  The 
veteran went on to state they had been laughing because this 
was the first time he had been under fire.

The RO considered the incident with the child holding a 
grenade to be incapable of being researched because it lacked 
a date or location; however the fire attack on Hoi An, the 
veteran's assigned base, could be researched because this 
stressor bore a date and location.  In its February 2008 
response, the Joint Services Records Research Center (JSRRC) 
indicated that it could confirm that the veteran's Signal 
Company was located at Hoi An from January 1965 to January 
1966.  Unfortunately, it found no record of an attack against 
Hoi An during the veteran's tour of duty.  Therefore, it 
could not confirm the fire attack incident.

The veteran's service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi,  16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1  (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v.  Brown, 6 
Vet. App. 283 (1994).  Although the veteran's service comrade 
purported to corroborate the claimed attack, the JSRRC's 
research determined that no such attack was documented for 
1965.  The Board finds the JSRRC's response to be of greater 
probative value, with respect to whether the claimed stressor 
actually occurred, than that of the service comrade.  The 
JSRRC relied on contemporaneous documentation of events 
occurring during 1965 at the veteran's base camp, whereas the 
service comrade is relying on his recollection of events 
occurring decades ago.  In the Board's opinion, the 
contemporaneous documents are far more reliable than the 
service comrade's recollections.  The other stressor events 
mentioned by the veteran simply too nonspecific and vague to 
allow for verification.     

In this case, the veteran's alleged in-service stressors have 
not been verified, and the veteran's testimony and other 
written submissions are insufficient to establish their 
occurrence.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Because independent competent corroboration of the veteran's 
alleged in-service stressors have not been submitted, the 
preponderance of the evidence weighs against the veteran's 
claim and is not in equipoise.  The veteran's claim for 
entitlement to service connection for PTSD is denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2004, before the initial 
adjudication of the claim.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability and effective dates for any grant of service 
connection and his claim was readjudicated in the March 2008 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  In any event, because service 
connection for PTSD is denied, any questions regarding a 
disability rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that remains outstanding.  
The veteran has been requested to provide sufficient details 
to allow for verification of his claimed stressor events, and 
to the extent he has complied, the RO has undertaken 
appropriate attempts at verification.

The veteran was not afforded a VA examination to determine 
the nature and etiology of the PTSD.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this 
case, in light of the determination that the occurrence of a 
predicate stressor event has not been demonstrated.  Without 
such a predicate event, the claim must fail, and a VA 
examination or medical opinion in such a case would be 
superfluous.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

In his May 2004 claim, the veteran sought an increase in 
excess of the 30 percent evaluation for post-operative left 
knee replacement.  The most recent VA examination in the 
claims files is dated in March 2005.  The Board notes that 
the referenced examination was conducted without review of 
the claims files.
 
Although the Board regrets the further delay in the 
processing of this claim, the Board is of the opinion that a 
more recent VA orthopedic examination would be of great 
assistance in the adjudication of the claim.  

While the case is in remand status, the RO should also obtain 
all records of the veteran's  treatment for his left knee 
from the VA Albuquerque Healthcare System dated from July 
2007 to the present.  VA has a duty to seek these records.  
See 38 U.S.C.A.  § 5103A(b)(1).   


Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records of 
the veteran's treatment for the left knee 
from the VA Albuquerque Healthcare System 
for the period from July 2007 to the 
present.
 
2.  Then, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the extent and severity of his 
service-connected left knee disability.  
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be conducted, and all findings 
should be reported in detail.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due to 
pain.  The specific functional impairment 
due to pain should be identified, and the 
examiner should be requested to assess the 
extent of any pain.  The examiner should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare- ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare- ups.  If 
this is not feasible, the examiner should 
so state.  The claims folders must be made 
available to the examiner in conjunction 
with the examination.

3. After completion of the above, the RO 
should readjudicate the remaining issue on 
appeal.  If the claim remains denied, the 
RO should issue the veteran and his 
representative a supplemental statement of 
the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


